Citation Nr: 1724582	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-02 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for scars secondary to a motor vehicle accident in service and in-service surgeries.

2.  Entitlement to service connection for asthma, to include as secondary to residuals of resection of two ribs.

3.  Entitlement to a disability rating in excess of 10 percent for fibrocystic disease of the right breast.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to January 1979 and from February 1979 to October 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  In September 2014 and November 2016 the Board remanded the matters for additional development. 

In the November 2016 remand, the Board also requested the issuance of a Statement of the Case on a separate issue.  The requested Statement of the Case was issued to the Veteran in December 2016, but she did not subsequently perfect an appeal on the matter.  The claim is accordingly not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The September 2014 Board remand directed that VA examinations be provided to assess the etiology of the Veteran's claimed scars secondary to a motor vehicle accident in service, scars secondary to breast reduction surgery and asthma disability, to include as secondary to residuals of resection of two ribs.  In addition, the Veteran was to be provided a VA examination to evaluate the current severity of her service connected fibrocystic disease of the right breast.  The Veteran did not report to the examinations scheduled in July 2015 pursuant to the September 2014 Board remand.  The Board, in its November 2016 remand directed that the examinations be rescheduled based on a lack of clarity as to whether the Veteran was properly notified of the examinations.  

The examinations were rescheduled for January 2017.  In a January 2017 supplemental statement of the case, the RO explained that email notification was received noting that the Veteran failed to report to the examinations that had been scheduled for January 2017; and there was no cause shown.  In a subsequent January 2017 report the RO noted that the Veteran called to reschedule the examination.  She stated she would miss the examination because of the winter storm and did not feel comfortable taking the hour drive in such weather conditions.  The examination was rescheduled for February 2017 and was again cancelled by the Veteran.  In March 2017 the Veteran called the RO to reschedule the examination.  She related that she missed the examination because she had surgery on her hand and could not drive and the area had severe ice storms and snow.  She stated she would make the rescheduled examination.  

Where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for an examination or reexamination scheduled in conjunction with an original compensation claim, VA will decide the claim based on the evidence of record.  When the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  Examples of good cause for failing to appear include, but are not limited to, "the illness or hospitalization of the claimant, death of an immediate family member, etc."  See 38 C.F.R. § 3.655(a).

The Board is of the opinion that good cause has been shown for the Veteran not attending the scheduled examinations.  Accordingly, the Veteran should be afforded another opportunity to be examined to assess the etiology of the claimed scars secondary to a motor vehicle and in-service surgeries, and asthma, to include as secondary to residuals of resection of two ribs, and to evaluate the current severity of her service-connected fibrocystic disease of the right breast.  It is the Veteran's responsibility to report for a scheduled examination of which she is notified and to cooperate in the development of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scar examination, with an examiner who has reviewed the claims file in its entirety.  Following review of the record, to include the September 2014 and November 2016 Board remands, the examiner must address whether the Veteran has any scars that are at least as likely as not (a 50/50 probability or greater) related to her service.  This must include any scars associated with motor vehicle accidents or in-service surgeries.  Any scars that are found to be related to service should be described in detail.  

The  VA scar examination should also address the current severity of the Veteran's right breast fibrocystic disease.  Any additional examinations necessary to address the symptoms of her fibrocystic disease should also be provided.

A rationale for all opinions expressed must be provided.

2.  Schedule the Veteran for a VA respiratory examination, with an examiner who has reviewed the claims file in its entirety.  Following review of the record, to include the September 2014 and November 2016 Board remands, the examiner should address whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran has a respiratory disorder, to include asthma, that is due to or was incurred in service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) the Veteran has a respiratory disorder that was caused or aggravated (beyond a natural progression of the disease) by the Veteran's service-connected residuals of rib resections.  If the examiner finds that her rib resections have aggravated a respiratory disorder, the examiner should describe the state of the respiratory disorder prior to and after aggravation.  

A rationale for all opinions expressed must be provided.

3.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, furnish the Veteran and her representative a Supplemental Statement of the Case and afford them an opportunity to respond before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




